
Exhibit (10)(j)(6)

AMENDMENT NO. 5 TO THE
ALLTEL CORPORATION
 BENEFIT RESTORATION PLAN


Effective upon execution, the Alltel Corporation Benefit Restoration Plan is
amended to add a new Article X at the end thereof to provide as follows:
 
ARTICLE X
 
SPECIAL EXCLUSION OF CASH IN LIEU OF STOCK OPTIONS, GOODWILL/RETENTION BONUS AND
CEO DISCRETIONARY BONUS PAYMENTS
 
Notwithstanding any other provision in the Plan, the amounts credited or
benefits payable under the Plan with respect to a Participant shall be
determined as if the Participant's compensation for all purposes (including for
the Plan, Profit-Sharing Plan, Thrift Plan, and Pension Plan) did not include
compensation attributable to cash in lieu of stock options, any amounts paid
related to or paid in lieu of a change in control agreement and any other
discretionary bonus type payments or bonus payments, including but not limited
to, goodwill/retention bonus payments and any CEO discretionary bonus payments
paid in accordance with Section 2.3(a) and Section 5.4(a) of the Agreement and
Plan of Merger, dated as of May 20, 2007, among Atlantis Holdings LLC, a
Delaware limited liability company, Atlantis Merger Sub, Inc., a Delaware
corporation, and Alltel Corporation, a Delaware corporation (the "Merger
Agreement").  For purposes of clarity, the amounts credited or benefits payable
under the Plan with respect to a Participant shall be determined as if the cash
in lieu of stock options, goodwill/retention bonus and the CEO discretionary
bonus that are paid in accordance with the Merger Agreement had never been paid
to the Participant.
 
IN WITNESS WHEREOF, this Amendment has been executed as of this 1stday of
November, 2007.
 
ALLTEL CORPORATION
 
By: /s/ Scott T. Ford                                               
  Title: President and Chief Executive Officer 
